RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2021 has been entered.
Amendments to claim 1, filed on 10 May 2021, have been entered in the above-identified application.  Claims 1-6, 8-10, and 12-14 are pending, of which claim 14 remains withdrawn from consideration as described on page 3 of the Office Action mailed on 06 August 2020.

WITHDRAWN REJECTIONS
The 35 U.S.C. § 103 rejection of claims 1, 2, 4-6, 8-10, and 13 over Kataoka (U.S. Pub. 2015/0037576) in view of Seitz (U.S. Pat. 7,972,670), made of record on page 6, paragraph 12 of the office action mailed 02 March 2021 has been withdrawn 
The 35 U.S.C. § 103 rejection of claim 3 over Kataoka (U.S. Pub. 2015/0037576) in view of Seitz (U.S. Pat. 7,972,670) and Hassan (U.S. Pub. 2004/0075745) and the rejection of claim 12 over Kataoka, Seitz, and Nagamoto, made of record on pages 11-12, paragraphs 13-14 of the office action mailed 02 March 2021 have been withdrawn due to Applicant’s amendment in the response filed 28 May 2021.  Hassan and Nagamoto do not remedy the above-described deficiency of Kataoka.

Claim Interpretation
The Examiner notes that claim 1 requires that the polymeric binder is selected from the closed group of specified polymers, whereas claim 8 states that the polymeric binder comprises one or more styrene-acrylate polymers.  The term “comprises” is generally considered open-ended and thus allows for additional, unrecited components in the polymeric binder.  See MPEP § 2111.03(I).  However, as claim 1 specifies that the polymeric binder is selected from a closed group of specified polymers, the Examiner has interpreted claim 8 to be limited to such polymers.  Thus, claim 8 requires that the polymeric binder be at least one styrene-acrylate polymer, and optionally may include additional styrene-acrylate polymers or any of the other polymeric binders specified in claim 1 (namely starch, carboxyl group-modified polyvinyl alcohol, ethylene-not include other polymers which are not specified as the polymeric binder in claim 1 (for example, polypropylene).
	No claim amendment is required.  If applicant wishes for a different interpretation of claim 8, he is welcome to amend the claims or argue for a different interpretation.

NEW AND REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 2, 3, 4, 6, 8, 9, 10, and 13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-40 copending Application No. 16/969,241 in view of Ma (U.S. Pat. 5,635,279).  The claims filed on 12 August 2020 were considered for analysis.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claim 1, claim 21 of the ‘241 application recites a barrier paper carrier substrate having a second barrier layer comprising at least one of an acrylate copolymer and a wax based on a vegetable oil.  Claim 23 further specifies that the second barrier layer includes both the acrylate copolymer and the wax based on vegetable oil.  Claim 21 also recites an interlayer, and claim 33 specifies that the interlayer comprises a pigment selected from many of the same materials as recited in 
The ‘241 application does not specify the amount of wax and amount of acrylic copolymer in the second binder.  However, Ma is relied upon as described below to teach amounts of wax and a polymeric binder comprising an acrylic-styrene resin which reads on the recited polymer binder and wax, and the claimed percentages.
Claims 2, 3, and 6, the ‘241 application recites that the wax is based on palm oil or soybean oil or other oils as listed in claim 26.  Such a wax is considered to have a sufficiently high melting point based on the waxes used in the instant application.
Claims 4, 8, 9, 10, and 13, Ma teaches these limitations as detailed in the rejection below.

Claim 12 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-40 copending Application No. 16/969,241 in view of Ma (U.S. Pat. 5,635,279) in further view of Nagamoto (U.S. Pat. 6,670,010).  The claims filed on 12 August 2020 were considered for analysis.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claim 12, The ‘241 application and Ma are relied upon as described above.  Nagamoto is further relied upon as described in the rejection below to teach the limitations of claim 12.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 5, 8, 9, 10, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ma (U.S. Pat. 5,635,279) in view of Schreck (U.S. Pat. 5,716,698).
Regarding claim 1, Ma discloses a water-repellant, coated paperboard product comprising a paperboard substrate and a coating or film which includes pigments, wax, and a polymer matrix (see col. 3, lines 5-11).  The polymer matrix is preferably a styrene-butadiene latex, see col. 4, lines 39-60, and this polymer comprises 25-45 wt. % of the coating composition.  The wax is described at col. 4, lines 10-54 and is present in the amount of 10-30 wt. % of the coating.  Suitable waxes include carnauba wax, see id.  Carnauba wax is based on carnauba palm tree oil and thus is vegetable oil based.  This reads on the paperboard carrier substrate (11) and the release layer coating (12) disposed on at least one side of the carrier substrate as claimed.
Ma also teaches the use of 25-60 wt. % of a pigment in the coating composition, see col. 6, lines 55-65, but does not specify a interlayer (13, 13’) disposed between the carrier layer and the release layer which comprises the pigment.
Schreck describes a multilayer peelable opaque packaging film, see abstract and col. 1, lines 7-13.  The pigments are used in an opaque interlayer of the film which contains the opacifying pigments, and suitable pigments include calcium carbonate, kaolin clay, silicon dioxide, and others.  See col. 3, line 51 through col. 4, line 4.
The references are analogous because they each describe multilayer peelable films which include pigments, thus the references describe inventions which are similar in structure and function.

Regarding claim 2, Ma teaches using carnauba wax at col. 4, lines 49-54, which is based on carnauba palm tree oil and thus is vegetable oil based.  This reads on palm oil as in claim 2.
Regarding claim 4, Ma teaches that the amount of wax is from about 10-30 wt. % of the coating, see col. 6, lines 24-26.
Regarding claim 5, Schreck teaches using an opaque interlayer of the film which contains the opacifying pigments, see col. 3, line 51 through col. 4, line 4.  Thus it would be obvious to modify the coating composition of Ma such that the pigments are not included in the coating composition, and are instead located either only or primarily within the interlayer.  In such a formulation, instead of the composition containing 25-45 wt. % of polymer and 10-30 wt. % of wax and 25-60 wt. % of pigment as disclosed in Ma, the composition would instead contain about 45-82 wt. % polymer and 18-55 wt. % wax.1  This allows for the amount of wax in the release layer to be 50 wt. % or more, which is within the scope of the claim.
Regarding claim 8, Ma teaches that the polymer component may include styrene-acrylic polymer, see col. 4, lines 64-67.
Regarding claims 9 and 10, Ma teaches that the polymer matrix comprises 25-45 wt. % of the coating composition.  
Regarding claim 13, Ma teaches that the wax emulsion may include a blend of carnauba wax and polyethylene resin, or carnauba wax and paraffin wax, see col. 6, lines 35-54.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (U.S. Pat. 5,635,279) in view of Schreck (U.S. Pat. 5,716,698) in further view of Hassan (U.S. Pub. 2004/0074745).
Regarding claim 3, Ma and Schreck are relied upon as described above to describe a pressure-sensitive adhesive sheet.  Ma teaches using carnauba wax (i.e. carnauba palm oil wax) in the release coating, but does not specify the use of wax based on a soya oil.
Hassan describes a repulpable wax used to render cellulosic materials resistant to water, see abstract.  Palm and soybean waxes are described in the alternative, see abstract and p. 2, [0030].  Thus, the art teaches that palm wax and soybean wax are known alternatives which are effective substitutes for conventional petroleum waxes in the coating of cellulosic materials, see id.  Substituting equivalent materials known for the same purpose is a basis to support a rejection under 35 U.S.C. § 103, see MPEP § 2144.06 and In re Williams, 36 F.2d 436, 438 (CCPA 1929), cited in MPEP § 2144.05(II).

Regarding claim 6, Hassan teaches that the melting point of the wax is approximately 120-165 °F, see abstract.  As 120 °F is equivalent to 48.9 °C, this reads on a wax having a melting point above 40 °C as claimed.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ma (U.S. Pat. 5,635,279) in view of Schreck (U.S. Pat. 5,716,698) in further view of Nagamoto (U.S. Pat. 6,670,010).
Regarding claim 12, Ma and Schreck are relied upon as described above to describe a pressure-sensitive adhesive sheet.  The sheet may be preprinted, see Ma at col. 4, lines 29-38, but Ma not specify a heat-sensitive recording layer containing a dye precursor and a color developer that reacts with the dye precursor when heat is applied.
Nagamoto describes a composite sheet and thermosensitive recording adhesive label, see title and abstract.  The composite sheet shown in FIG. 1 includes a release liner 34 and a thermosensitive recording sheet 10 formed on the release liner which includes a support layer 11 and thermosensitive recording layer 12.  See col. 4, line 63 through col. 5, line 6.  The thermosensitive recording layer includes a leuco dye coloring agent and a color developer, see id.  Such leuco dyes are used in conventional thermosensitive recording materials, see col. 5, lines 7-15.  The developer, which is further specified at col. 6, lines 41-47, works upon the leuco dye to induce color 
Ma, Schreck, and Nagamoto are analogous as they are similar in structure as they each describe multilayer labels having a release layer.
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ a thermosensitive recording layer as taught in Nagamoto to the laminate structure of modified Ma in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to include the thermosensitive recording layer as Ma teaches a printed linerboard laminate as described above, while the recording layer of Nagamoto exhibits good light transmittance as described at col. 2, lines 21-26.


RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 10 May 2021 regarding the 35 U.S.C. § 103 rejection of the claims of record over Kataoka (U.S. Pub. 2015/0037576) and other references of record have been considered but are moot due to the new grounds of rejection.
Applicant’s arguments in the response filed 10 May 2021 regarding the provisional double patenting rejections of record have been carefully considered but are deemed unpersuasive.  Applicant requests to hold the rejections in abeyance pending a finding of otherwise allowable subject matter in this application or in copending application 16/969,241.  MPEP § 804(I)(B) notes that a provisional double patenting rejection should continue to be made by the Examiner in each application as long as there are conflicting claims in more than one application unless the provisional double patenting rejection is the only rejection remaining.  Accordingly, the provisional double patenting rejections are repeated herein.


Prior Art of Record
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ward (U.S. Pat. 3,898,114) teaches a release paper which includes a release coating and an interlayer comprising pigment which helps prevent the release coating from soaking into the paper, see discussion at col. 2, lines 8-15.  The pigment identity is not specified.

Conclusion
All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Conversion calculations: the minimum amount of polymer and maximum amount of wax is 25 parts polymer and 30 parts wax, which is about 45 wt. % polymer and 55 wt. % wax.  The maximum amount of polymer and minimum amount of wax is 45 parts polymer and 10 parts wax, which is about 82% polymer and 18% wax.